Case 1:18-cv-01689-CFC-SRF Document 292 Filed 07/08/20 Page 1 of 3 PageID #: 2084




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  BOEHRINGER INGELHEIM                     )
  PHARMACEUTICALS INC., BOEHRINGER         )
  INGELHEIM INTERNATIONAL GMBH and         )
  BOEHRINGER INGELHEIM                     )
  CORPORATION,                             )
                                           )
              Plaintiffs,                  )
                                           )
      v.                                   )
                                           )   C.A. No. 18-1689 (CFC)
  MANKIND PHARMA LTD., LIFESTAR            )   CONSOLIDATED
  PHARMA LLC, LUPIN LTD., LUPIN            )
  PHARMACEUTICALS, INC., ALKEM             )
  LABORATORIES LTD., AUROBINDO             )
  PHARMA LTD., AUROBINDO PHARMA            )
  USA, INC., LAURUS LABS LTD.,             )
  LAURUS GENERICS INC., ALEMBIC            )
  PHARMACEUTICALS LTD., ALEMBIC            )
  PHARMACEUTICALS, INC., ZYDUS             )
  PHARMACEUTICALS (USA) INC., CADILA       )
  HEALTHCARE LIMITED, MACLEODS             )
  PHARMACEUTICALS LTD., MACLEODS           )
  PHARMA USA, INC., SUN                    )
  PHARMACEUTICAL INDUSTRIES                )
  LIMITED, SUN PHARMACEUTICAL              )
  INDUSTRIES, INC., DR. REDDY’S            )
  LABORATORIES, LTD., DR. REDDY’S          )
  LABORATORIES, INC., AIZANT DRUG          )
  RESEARCH SOLUTIONS PRV. LTD., MSN        )
  LABORATORIES PRIVATE LTD., MSN           )
  PHARMACEUTICALS INC., ANNORA             )
  PHARMA PRIVATE LTD., HETERO USA          )
  INC., PRINSTON PHARMACEUTICAL INC.,      )
  INVAGEN PHARMACEUTICALS, INC.,           )
  CIPLA LIMITED and CIPLA USA, INC.,       )
                                           )
              Defendants.                  )

       PLAINTIFFS BOEHRINGER INGELHEIM PHARMACEUTICALS INC.,
     BOEHRINGER INGELHEIM INTERNATIONAL GMBH, AND BOEHRINGER
          INGELHEIM CORPORATION’S NOTICE OF DEPOSITION TO
     KESAVAN GOVINDARAJAN OF CADILA HEALTHCARE LIMITED AND/OR
                   ZYDUS PHARMACEUTICALS (USA) INC.
Case 1:18-cv-01689-CFC-SRF Document 292 Filed 07/08/20 Page 2 of 3 PageID #: 2085




         PLEASE TAKE NOTICE that pursuant to Federal Rules of Civil Procedure 30(b)(1) and

  the Local Court Rules for the United District Court for the District of Delaware, Plaintiffs

  Boehringer Ingelheim Pharmaceuticals Inc., Boehringer Ingelheim International GmbH, and

  Boehringer Ingelheim Corporation, (collectively “Boehringer” or “Plaintiffs”) will take the

  deposition of Kesavan Govindarajan, remotely, using audio-visual conference technology,

  beginning at a time to be decided by the parties on July 30, 2020, and continuing thereafter from

  day to day until concluded, or at such other time as may be agreed to among counsel.

         The deposition shall be conducted upon oral examination before a court reporter, notary

  public, or other official authorized to administer oath under law, and will be recorded by

  stenographic, audio, audiovisual, video, and/or real-time computer means.

                                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                      /s/ Megan E. Dellinger
  OF COUNSEL:
                                                      Jack B. Blumenfeld (#1014)
  Jeanna M. Wacker                                    Brian P. Egan (#6227)
  Christopher T. Jagoe                                Megan E. Dellinger (#5739)
  Thomas F. Fleming                                   1201 North Market Street
  Mira A. Mulvaney                                    P.O. Box 1347
  Sam Kwon                                            Wilmington, DE 19899
  Ashley Ross                                         (302) 658-9200
  Christopher J. Citro                                jblumenfeld@mnat.com
  KIRKLAND & ELLIS LLP                                began@mnat.com
  601 Lexington Avenue                                mdellinger@mnat.com
  New York, NY 10022
  (212) 446-4679                                      Attorneys for Plaintiffs Boehringer Ingelheim
                                                      Pharmaceuticals Inc., Boehringer Ingelheim
  Bryan S. Hales                                      International GMBH and Boehringer Ingelheim
  James F. Hurst                                      Corporation
  KIRKLAND & ELLIS LLP
  300 North LaSalle
  Chicago, IL 60654
  (312) 862-2000

  July 8, 2020




                                                  2
Case 1:18-cv-01689-CFC-SRF Document 292 Filed 07/08/20 Page 3 of 3 PageID #: 2086




                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 8, 2020, I caused the foregoing to be electronically filed with

  the Clerk of the Court using CM/ECF, which will send notification of such filing to all registered

  participants.

         I further certify that I caused copies of the foregoing document to be served on

  July 8, 2020, upon the following in the manner indicated:

  John C. Phillips, Jr., Esquire                                           VIA ELECTRONIC MAIL
  David A. Bilson, Esquire
  PHILLIPS, MCLAUGHLIN & HALL, P.A.
  1200 North Broom Street
  Wilmington, DE 19806
  Attorneys for Defendants Zydus Pharmaceuticals
  (USA) Inc. and Cadila Healthcare Limited

  Chad A. Landmon, Esquire                                                 VIA ELECTRONIC MAIL
  Edward M. Mathias, Esquire
  Ryan A. Cook, Esquire
  AXINN, VELTROP & HARKRIDER LLP
  90 State House Square
  Hartford, CT 06103
  Attorneys for Defendants Zydus Pharmaceuticals
  (USA) Inc. and Cadila Healthcare Limited

  Eric D. Dunbar, Esquire                                                  VIA ELECTRONIC MAIL
  AXINN, VELTROP & HARKRIDER LLP
  114 West 47th Street
  New York, NY 10036
  Attorneys for Defendants Zydus Pharmaceuticals
  (USA) Inc. and Cadila Healthcare Limited

  Brett Garrison, Esquire                                                  VIA ELECTRONIC MAIL
  AXINN, VELTROP & HARKRIDER LLP
  950 F Street NW
  Washington, DC 20004
  Attorneys for Defendants Zydus Pharmaceuticals
  (USA) Inc. and Cadila Healthcare Limited

                                               /s/ Megan E. Dellinger
                                               ___________________________
                                               Megan E. Dellinger (#5739)
